                                                                                               Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
                                                                             2016-CV14941

          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                           AT KANSAS CITY

ROBERT A BROWN,                             )
Individually And On Behalf Of               )
All Others,                                 )
                                            )
        Plaintiffs,                         )
                                            )         Case No.:
vs.                                         )
                                            )         JURY TRIAL DEMANDED
REALPAGE, INC.                              )
d/b/a Leasing Desk Screening                )
Registered Agent:                           )
United Corporate Services, Inc.             )
Elm Court Plaza, 1739 East Elm St., Ste. 101)
Jefferson City, MO 65101                    )
        Defendant.                          )

                                        PETITION

       COMES NOW the Plaintiff, Robert A Brown, by and through his attorneys, and

on behalf of himself, the Putative Classes set forth below, and in the public interest,

brings the following Petition against Defendant, RealPage, Inc., ("Defendant"), pursuant

to the Fair Credit Reporting Act ("FCRA").

                            PRELIMINARY STATEMENTS

1.     Plaintiff brings this action against Defendant for violations of the FCRA.

2.     Defendant is a Consumer Reporting Agency (as defined by the FCRA).

3.     The Defendant provided information, concerning the Plaintiff, to a third party

       entity in 2018.

4.     The Defendant provided information, concerning the Plaintiff, to a third party

       entity in 2019.

5.     The Defendant provided information, concerning the Plaintiff, to a third party

       entity in 2020.




     Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 1 ofEXHIBIT
                                                                 13                        A
                                                                                          Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
6.     The information provided by the Defendant, concerning the Plaintiff, was a

       consumer report (as a consumer report is defined pursuant to the FCRA).

7.     The information provided by the Defendant, concerning the Plaintiff, was

       inaccurate.

8.     The Defendant was aware that the information it produced concerning the

       Plaintiff was inaccurate.

9.     The Plaintiff informed the Defendant that it was producing inaccurate

       information.

10.    The Defendant has an obligation to reinvestigate the accuracy of “any item of

       information” that is disputed by a consumer. 15 U.S.C. §1681i(a)(1)(A).

11.    As part of any reinvestigation the FCRA requires the Defendant to notify the

       source of the contested information regarding the dispute and provide the source

       with all relevant information the consumer has provided. 15 U.S.C.

       §1681i(a)(2)(A).

12.    Plaintiff asserts FCRA claims against Defendant for violations of the FCRA.

13.    Plaintiff seeks actual damages, statutory damages, punitive damages, costs and

       attorneys’ fees, and all other relief available pursuant to the FCRA.

                                        PARTIES

14.    Plaintiff is a resident of Kansas City, Missouri.

15.    Defendant is a foreign company doing business throughout the United States.

                            JURISDICTION AND VENUE

16.    This court has jurisdiction over Plaintiff’s FCRA claim pursuant to 15 U.S.C. §

       1681p and Article V, Section 14(a) of the Constitution of Missouri.




      Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 2 of 13
                                                                                          Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
17.    Venue is proper in this Court pursuant to R.S.Mo. 508.010.2(4).

                              FACTUAL ALLEGATIONS

18.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

19.    In or about May of 2018, the Plaintiff moved from his apartment at Plaza

       Apartments.

20.    Plaintiff obtained temporary housing accommodations.

21.    Plaintiff applied for an apartment to rent at Nowlin Hall in or about July 2018.

22.    Nowlin Hall is an apartment complex managed by Yarco Property Management

       (“Yarco”).

23.    Defendant was paid a fee by Yarco to produce a Consumer Report concerning the

       Plaintiff.

24.    Defendant produced the Consumer Report to Yarco, concerning the Plaintiff,

       knowing Yarco would rely on the information contained therein.

25.    The Consumer Report produced to Yarco, concerning the Plaintiff, was

       misleading, inaccurate, and contained information that belonged to a different

       person.

26.    The Consumer Report produced to Yarco, concerning the Plaintiff, contained

       eviction records that did not belong to the Plaintiff.

27.    Yarco denied the Plaintiff’s rental application for Nowlin Hall in July of 2018

       based on the inaccurate Consumer Report.

28.    Plaintiff contacted Yarco about the denial and was told the Consumer Report

       showed an eviction.

29.    Plaintiff was told by Yarco that he had to contact the Defendant to contest the




      Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 3 of 13
                                                                                            Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
       information.

30.    In or about August of 2018, the Plaintiff applied for an apartment with Greenleaf

       Apartments.

31.    Greenleaf Apartments is an apartment complex managed by The Michaels

       Organization (“Michaels”).

32.    Defendant was paid a fee by Michaels to produce a Consumer Report concerning

       the Plaintiff.

33.    Defendant produced the Consumer Report to Michaels knowing it would rely on

       the information contained therein.

34.    The Consumer Report produced to Michaels, concerning the Plaintiff, was

       misleading, inaccurate, and contained information that belonged to a different

       person.

35.    The Consumer Report produced to Michaels, concerning the Plaintiff, contained

       eviction records that did not belong to the Plaintiff.

36.    Michaels denied the Plaintiff’s rental application for Greenleaf Apartments in

       August of 2018 based on the inaccurate Consumer Report.

37.    Plaintiff called the Defendant in or about August of 2018 and contested the

       eviction information within the Consumer Report.

38.    Plaintiff was informed during the phone call that PK Management had reported

       the information; the Defendant did not remove the contested information.

39.    Plaintiff relocated to a new temporary housing accommodation as he searched for

       an apartment.

40.    At one point, Plaintiff was forced to live in a storage unit because he was unable




      Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 4 of 13
                                                                                            Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
       to rent an apartment due to inaccurate information in his Consumer Report.

41.    Plaintiff lived in the storage unit from approximately December of 2018 through

       January of 2019.

42.    From approximately January 2019 until March of 2019 the Plaintiff was homeless

       and stayed in city parks using fires to try and keep warm.

43.    The Plaintiff, who was honorably discharged form the military, began receiving

       help from the VA in or around March 2019.

44.    In March of 2019 the law firm Dubail Judge wrote a dispute letter to the

       Defendant regarding the inaccurate Consumer Reports produced in 2018

       regarding the Plaintiff.

45.    The March 2019 letter provided the Defendant the Plaintiff’s previous residence,

       date of birth, and the last four numbers of his social security number.

46.    In March 2019, the Plaintiff applied for an apartment at Marlborough Manor.

47.    Marlborough Manor is an apartment complex managed by Dalmark.

48.    Defendant was paid a fee by Dalmark to produce a Consumer Report concerning

       the Plaintiff.

49.    Defendant produced the Consumer Report to Dalmark knowing it would rely on

       the information contained therein.

50.    Defendant produced the Consumer Report to Dalmark knowing it would rely on

       the information in the report to make decisions regarding whether to rent or lease

       an apartment to the Plaintiff.

51.    The Consumer Report produced to Dalmark, concerning the Plaintiff, was

       misleading, inaccurate, and contained eviction information about another




      Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 5 of 13
                                                                                           Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
       individual.

52.    The Consumer Report produced to Dalmark, concerning the Plaintiff, contained

       eviction records that did not belong to the Plaintiff.

53.    Dalmark denied the Plaintiff’s rental application for Marlborough Manor in or

       about March of 2019 based on the inaccurate Consumer Report.

54.    In or about March of 2019 Plaintiff found shelter at a temporary housing shelter,

       Footprints Inc., a facility that provides emergency housing for Veterans.

55.    In April of 2019 Dubail Judge wrote a second letter contesting the inaccurate

       information contained within the Plaintiff’s Consumer Report.

56.    In late April of 2019 the Defendant responded to the Plaintiff’s April letter and

       stated that the information would be removed from the Plaintiff file.

57.    In or around April/May of 2019 the Plaintiff reapplied at Yarco’s property Nowlin

       Hall.

58.    Plaintiff was denied again because of inaccurate information in his Consumer

       Report.

59.    The May 2019 denial by Yarco was subsequent to the Defendant being placed on

       notice of the data that was misleading, inaccurate, and belonged to another

       individual.

60.    Finally, in May of 2019 with help from the VA and Footsteps Inc., the Plaintiff

       was able to secure an apartment at Glenville Towers.

61.    Plaintiff requested a copy of his Consumer File from the Defendant in December

       of 2019.

62.    The Consumer File provided to the Plaintiff contained information that did not




      Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 6 of 13
                                                                                              Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
       belong to the Plaintiff.

63.    The Consumer File produced to the Plaintiff included information for a Richard

       Brown that lived at Plaza I Apartments.

64.    Plaintiff has never used the name Richard Brown.

65.    The Richard Brown who lived at the Plaza I Apartments has a different date of

       birth than the Plaintiff.

66.    The Richard Brown who lived at the Plaza I Apartments has a different social

       security number than the Plaintiff.

67.    The Richard Brown who lived at the Plaza I Apartments lived at a different

       address than the Plaintiff.

68.    The Richard Brown who lived at the Plaza I Apartments lived at his location

       during a different time frame than the Plaintiff.

69.    Plaintiff’s Consumer File indicates that the Plaintiff stopped living at the Plaza I

       Apartments in 2016.

70.    The Richard Brown who lived at the Plaza I Apartments was evicted in 2016.

71.    Plaintiff lived at his apartment until 2018; not 2016.

72.    Plaintiff applied for an apartment to rent at Nowlin Hall again in or about March

       of 2020.

73.    Defendant produced a Consumer Report to Yarco.

74.    Defendant was paid a fee by Yarco to produce a Consumer Report concerning the

       Plaintiff.

75.    Defendant produced the Consumer Report to Yarco knowing it would rely on

       information in the report to make decisions regarding whether to rent or lease an




      Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 7 of 13
                                                                                           Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
       apartment to the Plaintiff.

76.    The Consumer Report produced to Yarco, concerning the Plaintiff, was

       misleading, inaccurate, and contained information that belonged to a different

       person.

77.    The Consumer Report produced to Yarco, concerning the Plaintiff, contained

       records that did not belong to the Plaintiff.

78.    Yarco denied the Plaintiff’s rental application for Nowlin Hall in March of 2020

       based on the inaccurate Consumer Report.

79.    Plaintiff contacted Yarco about the denial and was told the Consumer Report

       showed unsatisfactory rental history and he had to contact the Defendant to

       contest the information.

80.    The Consumer Report again was misleading, inaccurate, and contained

       information that belonged to a different person.

81.    Defendant must exercise reasonable care to verify that the individual about whom

       derogatory information is received is, in fact, the consumer into whose file they

       are inserting the information

82.    Defendant must further exercise reasonable care that the individual whose report

       is furnished to the user is the same individual that is requested by the user.

       Andrews v. TRW, Inc., 225 F.3d 1063 (9th Cir. 2000), rev’d on other grounds, 534

       U.S. 19 (2001); Philbin v. Trans Union Corp., 101 F.3d 957 (3d Cir. 1996);

       Bryant v. TRW, Inc., 689 F.2d 72 (6th Cir. 1982); Thompson v. San Antonio Retail

       Merchant Ass’n, 682 F.2d 509 (5th Cir. 1982); Fahey v. Experian Info. Serv., 571

       F. Supp. 2d 1082, 2008 WL 2831801 (E.D. Mo. July 23, 2008); Rothery v. Trans




      Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 8 of 13
                                                                                                Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
       Union, L.L.C., 2006 WL 1720498 (D. Or. Apr. 6, 2006); Valvo v. Trans Union,

       L.L.C., 2005 WL 3618272 (D.R.I. Oct. 27, 2005); Comeaux v. Experian Info.

       Solutions, 2004 WL 1354412 (E.D. Tex. June 8, 2004); Harris v. Equifax Credit

       Info. Serv., Inc., 2003 WL 23962280 (D. Or. Nov. 24, 2003); Jones v. Credit

       Bureau of Garden City, 1989 WL 107747 (D. Kan. Aug. 28, 1989); Jones v.

       Credit Bureau of Garden City, 703 F. Supp. 897 (D. Kan. 1988); Miller v. Credit

       Bureau, Inc., [1969–1973 Decisions Transfer Binder] Consumer Cred. Guide

       (CCH) ¶ 99,173 (D.C. Super. Ct. 1972). Cf. Lendino v. Trans Union Credit Info.

       Co., 970 F.2d 1110 (2d Cir. 1992); Tinsley v. TRW, Inc., 879 F. Supp. 550 (D.

       Md. 1995); Lowry v. Credit Bureau, Inc. of Georgia, 444 F. Supp. 541 (N.D. Ga.

       1978).

83.    Plaintiff has suffered and continues to suffer damages due to Defendant’s

       violation of his FCRA rights.

84.    Plaintiff’s daily activities were interrupted trying to fix the errors in his Consumer

       Report.

85.    Plaintiff became homeless in part due to the inaccuracies contained within the

       Defendant’s Consumer Report.

86.    Plaintiff’s search for residence was prolonged due to the Defendant’s failure to

       correct the inaccuracies in the Plaintiff’s Consumer Report even after being

       placed on notice of the inaccuracies.

87.    Defendant’s actions damaged Plaintiff’s reputation by sending derogatory and

       false information to third parties.

88.    Plaintiff suffered and continues to suffer garden variety emotional distress and




      Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 9 of 13
                                                                                            Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
        anxiety.

89.     Defendant’s actions caused the Plaintiff to suffer humiliation and embarrassment.

90.     Defendant’s actions were repeated and are ongoing despite multiple notices that

        the information included within the consumer report does not belong to the

        Plaintiff.

91.     Defendant is aware of the FCRA.

92.     Defendant has knowledge that it must comply with the FCRA.

93.     Defendant's violations of the FCRA combined with its knowledge of the

        requirements of the FCRA is evidence that the Defendant's violations were

        willful.



                                 FCRA VIOLATIONS
                            Violations of 15 U.S.C. §1681e(b)

94.     Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

95.     The Defendant does not have policies and procedures to produce Consumer

        Reports in accordance with 15 U.S.C. § 1681e(b).

96.     Any policies or procedures the Defendant does have are inadequate to produce

        Consumer Report in accordance with 15 U.S.C. § 1681e(b).

97.     Defendant violated the FCRA by failing to follow reasonable procedures to assure

        maximum possible accuracy of the information concerning the individual about

        whom the report relates.

98.     Defendant’s actions were negligent.

99.     Defendant’s actions caused the Plaintiff actual damages.

100.    Defendant’s actions increased Plaintiff’s risk of harm.




       Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 10 of 13
                                                                                                Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
101.    Plaintiff was harmed by the Defendant’s actions and suffered an actual injury.

102.    Defendant’s violations were willful. Defendant acted in deliberate or reckless

        disregard of its obligations and rights of Plaintiff under the provisions of the

        FCRA. Defendant's willful conduct is reflected by, among other things, the

        following facts:

        a.     Defendant has access to legal advice;

        b.     Defendant produced a consumer report on the Plaintiff that contained
               information that was misleading, inaccurate and incomplete;

        c.     Defendant produced a consumer report that contained information that
               was not prepared in a manner that it would assure the maximum accuracy
               of the information being provided regarding the Plaintiff; and

        d.     Defendant failed to abide by the FCRA.

103.    Plaintiff is entitled to statutory damages of not less than $100 and not more than

        $1000 for each and every one of these violations, pursuant to 15 U.S.C.

        §1681n(a)(1)(A).

104.    Plaintiff is also entitled to punitive damages for these violations, pursuant to 15

        U.S.C. §1681n(a)(2).

105.    Plaintiff is further entitled to recover their costs and attorneys’ fees, pursuant to

        15 U.S.C. §1681n(a)(3).

106.    Plaintiff is further entitled to actual damages and any costs and attorneys’ fees,

        pursuant to 15 U.S.C. §1681o.

                       Violations of 15 U.S.C. §1681i(a)(1) and(2)


107.    Plaintiff incorporates the foregoing paragraphs as if fully set forth herein.

108.    The Defendant received multiple notices from the Plaintiff that he disputed the




       Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 11 of 13
                                                                                                Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
        accuracy of his Consumer Report.

109.    The Defendant willfully and negligently failed to comply with the

        requirements of FCRA sections 1681i(a)(1) and (2) by failing to (a) reinvestigate

        the disputed inquiry, notify the source of the inquiry about the dispute, and

        provide the source with all relevant information the Plaintiff provided to the

        Defendant; or (b) delete the inaccurate information.

110.    Plaintiff is entitled to statutory damages of not less than $100 and not more than

        $1000 for each and every one of these violations, pursuant to 15 U.S.C.

        §1681n(a)(1)(A).

111.    Plaintiff is also entitled to punitive damages for these violations, pursuant to 15

        U.S.C. §1681n(a)(2).

112.    Plaintiff is further entitled to recover their costs and attorneys’ fees, pursuant to

        15 U.S.C. §1681n(a)(3).

113.    Plaintiff is further entitled to actual damages and any costs and attorneys’ fees,

        pursuant to 15 U.S.C. §1681o.

WHEREFORE, the Plaintiff respectfully requests that this Court issue an Order for the

following:

        a.     Order finding that Defendant committed multiple, separate violations of

               the FCRA;

        b.     Order finding that Defendant acted negligently and willfully in deliberate

               or reckless disregard of Plaintiff’s rights and its obligations of the FCRA;

        c      Order awarding statutory damages and punitive damages as provided the

               FCRA;




       Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 12 of 13
                                                                                               Electronically Filed - Jackson - Kansas City - July 16, 2020 - 10:20 AM
        d.      Order awarding reasonable attorneys’ fees and costs as provided by the

                FCRA; and

        e.      Order granting other and further relief, in law or equity, as this Court may

                deem appropriate and just.

                                   Demand for Jury Trial

        Plaintiff hereby demands a jury trial on all causes of action and claims with

respect to which Plaintiff has a right to jury trial.

By: /s/ C. Jason Brown
Charles Jason Brown MO 49952
Jayson A. Watkins MO 61434
Brown & Watkins LLC
301 S. US 169 Hwy
Gower Missouri 64454
Tel: 816-505-4529
Fax: 816-424-1337
brown@brownandwatkins.com
watkins@brownandwatkins.com
ATTORNEY FOR PLAINTIFF




     Case 4:20-cv-00664-BP Document 1-1 Filed 08/18/20 Page 13 of 13
